Case 7:19-cr-00522 Document 267-2 Filed on 06/21/21 in TXSD Page 1 of 2




            Exhibit 2
Case 7:19-cr-00522 Document 267-2 Filed on 06/21/21 in TXSD Page 2 of 2



 From;            Carlos Garcia
 To:
 Cc:
 Subject:         AC Cuellar
 Date;            Wednesday, February 28, 2018 3:07:00 PM


Agent Malkiewicz,

Please accept this email as follow-up on my phone call earlier this afternoon.
As I stated on the telephone, I am and have been Mr. Cuellar's attorney for the
last several years. I have previously given notice to the FBI office and the US
Attorney's Office in McAlIen(Jimmy Leo and James Sturgis) about my
representation of Mr. Cuellar. Respectfully, if the FBI or the US Attorney's
Office in McAllen would like to speak to my client please reach out to me
before making contact directly.

Thank you,


CARLOS A. GARCIA
The Law Office of Carlos A. Garcia
1305 E. Griffin Pkwy
Mission, Texas 78572
p. 956.584.1448
f. 956.584.7402
www.thegarciafirm.com


BBOARD
            CERTIFIED"
Texas Board of Legal Speciadzation
CRIMIHALLAW



CONFIDENTIALITY NOTICE:
The contents of this email message and any attachments are intended solely for the
addressee(s)
and may contain confidential and/or privileged information and may be legally protected from
disclosure. If you are not the intended recipient of this message or their agent, or if this
message
has been addressed to you in error, please immediately alert the sender by reply email and then
delete this message and any attachments. If you are not the intended recipient, you are hereby
notified that any use, dissemination, copying, or storage of this message or its attachments is
strictly prohibited.
